Case 0:20-cv-60692-WPD Document 1 Entered on FLSD Docket 04/03/2020 Page 1 of 14



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                                 Case No.: 0:20-cv-60692
  JERRY PAUL,
  individually and on behalf of all
  others similarly situated,                                                        CLASS ACTION

          Plaintiff,                                                                JURY TRIAL DEMANDED

  v.

  ENVISION PHYSICIAN SERVICES, LLC,

        Defendant.
  ______________________________________/

                                           CLASS ACTION COMPLAINT

          Plaintiff JERRY PAUL (“Plaintiff”) brings this class action against Defendant ENVISION

  PHYSICIAN SERVICES, LLC (“Defendant”) for violations of the Telephone Consumer Protection

  Act, 47 U.S.C. § 227 et seq., (“TCPA”), and Fla. Stat. § 559.55 et seq., the Florida Consumer Collection

  Practices Act (“FCCPA”).

                                            JURISDICTION AND VENUE

          1.       Jurisdiction is proper under 28 U.S.C. § 1331, as Plaintiff alleges violations of a federal

  statute, namely, the TCPA.

          2.       Supplemental jurisdiction exists for the claims arising under FCCPA pursuant to 28

  U.S.C. § 1367.

          3.       Venue in this District is proper because Plaintiff resides here, Defendants transacts

  business here, and the complained conduct of Defendants occurred here.

                                                            PARTIES

          4.       Plaintiff is a natural person and is a resident of Broward County, Florida.


                                                                                                                            PAGE | 1 of 14
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:20-cv-60692-WPD Document 1 Entered on FLSD Docket 04/03/2020 Page 2 of 14



          5.      Defendant is a Delaware limited liability company, with a principal address of 7700

  West Sunrise Boulevard, Plantation, Florida 33322.

          6.      Defendant directs, markets, and conducts substantial business activities in Florida.

                                                              FACTS

          7.      On a date better known by Defendant, Defendant began attempting to collect a debt (the

  “Consumer Debt”) from Plaintiff.

          8.      The Consumer Debt is an obligation allegedly had by Plaintiff to pay money arising

  from a transaction between Plaintiff and Phoenix Emergency Medicine of Broward, LLC, the creditor

  of the Consumer Debt, for the provision of medical services to Plaintiff on or about December 14, 2019

  (the “Subject Service”).

          9.      The Subject Service was primarily for personal, family, or household purposes.

          10.     Defendant is a business entity engaged in the business of soliciting consumer debts for

  collection.

          11.     Defendant is a business entity engaged in the business of collecting consumer debts.

          12.     Defendant regularly collects or attempts to collect, directly or indirectly, debts owed or

  due or asserted to be owed or due another.

          13.     Defendant is required to register with the Florida Office of Financial Regulation as a

  “Consumer Collection Agency.”

          14.     Defendant is not registered with the Florida Office of Financial Regulation as a

  “Consumer Collection Agency.”

          15.     Defendant maintains all the records specified in Rule 69V-180.080, Florida

  Administrative Code.




                                                                                                                            PAGE | 2 of 14
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:20-cv-60692-WPD Document 1 Entered on FLSD Docket 04/03/2020 Page 3 of 14



          16.     The records specified by Rule 69V-180.080, Florida Administrative Code, of which

  Defendant does maintain, are current to within one week of the current date.

          17.     On a date better known by Defendant, Defendant sent a letter to Plaintiff (“Collection

  Letter #1”) in an attempt to collect the Consumer Debt.

          18.     Attached hereto as Exhibit “A” is a copy of Collection Letter #1.

          19.     Collection Letter #1 is a communication from Defendant to Plaintiff in connection with

  the collection of a debt.

          20.     Collection Letter #1 represents an action to collect a debt by Defendant.

          21.     DEFENDANT is a “person” within the meaning of Fla. Stat. § 559.72.

          22.     On or about March 9, 2020, Defendant was notified in writing (the “Notice”) that: [1]

  Plaintiff was represented by an attorney with respect to the Consumer Debt; [2] Plaintiff revoked any

  consent Defendant had to communicate with Plaintiff directly; [3] Defendant was not to contact Plaintiff

  directly; and [4] any correspondence should be sent to Plaintiff’s attorney.

          23.     Defendant received the Notice on March 9, 2020.

          24.     Upon receipt of the Notice, Defendant knew that it could not communicate with Plaintiff

  directly in connection with the collection of the Consumer Debt.

          25.     Upon receipt of the Notice, Defendant knew Plaintiff was represented by an attorney

  with respect to the Consumer Debt.

          26.     Upon receipt of the Notice, Defendant knew it could not attempt to collect the Consumer

  Debt from Plaintiff directly.

          27.     By and through the Notice, Defendant had knowledge of, or could readily ascertain, the

  name of Plaintiff’s attorney name and the address of Plaintiff’s attorney.

          28.     On or about March 14, 2020, despite knowing that Plaintiff was represented by an

                                                                                                                            PAGE | 3 of 14
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:20-cv-60692-WPD Document 1 Entered on FLSD Docket 04/03/2020 Page 4 of 14



  attorney with respect to the Consumer Debt and that Defendant was not permitted to contact Plaintiff

  directly, Defendant sent Plaintiff a second letter (“Collection Letter #2”) in an attempt to collect the

  Consumer Debt.

         29.     Attached hereto as Exhibit “B” is a copy of Collection Letter #2.

         30.     Collection Letter #2 is a communication from Defendant to Plaintiff directly in

  connection with the collection of the Consumer Debt.

         31.     Collection Letter #2 represents an action to collect a debt by Defendant.

         32.     Beginning in January-2020, Defendant began sending text messages to Plaintiff’s

  cellular telephone number, ending in 1958 (the “1958 Number”), without Plaintiff’s prior express

  consent in an attempt to collect the Consumer Debt.

         33.      Below is a depiction of some of the text messages Defendant sent to Plaintiff:




         34.     Defendant’s tortious conduct against Plaintiff occurred in part within this district and,

                                                                                                                           PAGE | 4 of 14
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:20-cv-60692-WPD Document 1 Entered on FLSD Docket 04/03/2020 Page 5 of 14



  on information and belief, Defendant sent the same text message complained of by Plaintiff to other

  individuals within this judicial district, such that some of Defendant’s acts have occurred within this

  district, subjecting Defendant to jurisdiction here.

          35.      At no point in time did Plaintiff provide Defendant with Plaintiff’s express written

  consent to be contacted by text message using an ATDS.

          36.      Plaintiff is the sole user and/or subscriber of the 1958 Number.

          37.      The number used by or on behalf of Defendant, i.e., 91962, is known as a “short code.”

  Short codes are short digit sequences, significantly shorter than telephone numbers, that are used to

  address messages in the Multimedia Messaging System and short message service systems of mobile

  network operators.

          38.      The impersonal and generic nature of Defendant’s text messages, coupled with the fact

  that they were originated from a short-code, demonstrates that Defendant utilized an automatic

  telephone dialing system, i.e., an ATDS, in transmitting the messages.

          39.      To send the text message, Defendant used a messaging platform (the “Platform”) that

  permitted Defendant to transmit thousands of automated text messages without any human

  involvement.

          40.      The Platform has the capacity to store telephone numbers.

          41.      The Platform has the capacity to generate sequential numbers.

          42.      The Platform has the capacity to dial numbers in sequential order.

          43.      The Platform has the capacity to dial numbers from a list of numbers.

          44.      The Platform has the capacity to dial numbers randomly.

          45.      The Platform has the capacity to dial numbers without human intervention.

          46.      The Platform has the capacity to schedule future transmission of text messages.

                                                                                                                             PAGE | 5 of 14
                                        LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                 110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                           www.JibraelLaw.com
Case 0:20-cv-60692-WPD Document 1 Entered on FLSD Docket 04/03/2020 Page 6 of 14



          47.     Defendant’s unsolicited text messages caused Plaintiff actual harm. Specifically,

  Plaintiff estimates that he has wasted approximately five minutes reviewing all of Defendant’s

  unwanted messages. Each time, Plaintiff had to stop what he (Plaintiff) was doing to look down at

  Plaintiff’s phone to review the message.

          48.     Plaintiff was at home when he received some of complained of messages, which

  resulted in an audible sound and the disturbance of the domestic peace of Plaintiff’s home.

          49.     Next, Plaintiff wasted approximately 20 minutes locating and retaining counsel for this

  case in order to stop Defendant’s unwanted text messages.

          50.     Plaintiff also wasted time responding “STOP” to the message so that he would no longer

  receive messages from Defendant.

          51.     After he replied “STOP,” Plaintiff received another message confirming that he would

  no longer be contacted. Plaintiff spent additional time reviewing this reply.

          52.     Despite Plaintiff telling Defendant to “STOP,” as shown above, Defendant continued,

  and to this day, continues, to send text messages to Plaintiff.

          53.     In all, Defendant’s violations of the TCPA caused Plaintiff to waste at least 30 minutes

  of time in addressing and attempting to stop Defendant’s solicitations. This time was spent while

  Plaintiff was at home and could have been pursuing other personal activities.

          54.     Defendant’s text messages to Plaintiff caused the depletion of Plaintiff’s cellular

  telephone battery. The battery used to power Plaintiff’s cellular telephone can only be recharged a

  limited number of times before the battery’s voltage begins to decrease, causing the cellular phone to

  turn off completely, without warning, if the battery drops below the minimum voltage needed to safely

  power Plaintiff’s cellular telephone.

          55.     Defendant’s text messages took up memory space on Plaintiff’s cellular telephone, with

                                                                                                                            PAGE | 6 of 14
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:20-cv-60692-WPD Document 1 Entered on FLSD Docket 04/03/2020 Page 7 of 14



  each message taking up approximately 190 bytes. The cumulative effect of unsolicited text messages,

  such as those complained of by Plaintiff herein, poses a real risk of ultimately rendering the phone

  unusable for text messaging purposes as a result of the phone’s memory being taken up. In fact, the FTC

  identified slower cell phone performance caused by a phone’s memory being taken up as real harm.[1]

                                                 CLASS ALLEGATIONS

          56.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, individually

  and on behalf of all others similarly situated.

          PROPOSED CLASS

          57.     Plaintiff brings this case on behalf of the following classes:

                         No Consent Class: [1] All persons in the United States [2]
                         within the four years immediately preceding the filing of this
                         Complaint [3] whose cellular telephone number [4] was sent
                         one or more text message [5] using the same type of equipment
                         used to text message Plaintiff [6] from Defendant or anyone
                         on Defendant’s behalf.

                         Stop Class: [1] All persons in the United States [2] within the
                         four years immediately preceding the filing of this Complaint
                         [3] whose cellular telephone number [4] was sent one or more
                         text message [5] after telling Defendant to stop [6] using the
                         same type of equipment used to text message Plaintiff [7] from
                         Defendant or anyone on Defendant’s behalf.

                         FCCPA Class: [1] All persons in the State of Florida [2]
                         within the two years immediately preceding the filing of the
                         Complaint; [3] that notified defendant, in writing, that said
                         person was represented by an attorney with respect to a
                         consumer debt; and [4] thereafter, Defendant communicated
                         with said person directly in connection with the collection of
                         said consumer debt.




  [1]
    See https://www.consumer.ftc.gov/articles/0350-text-message-spam#text (finding that text message
    solicitations like the ones sent by Defendant present a “triple threat” of identity theft, unwanted cell
    phone charges, and slower cell phone performance).
                                                                                                                            PAGE | 7 of 14
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:20-cv-60692-WPD Document 1 Entered on FLSD Docket 04/03/2020 Page 8 of 14



          58.     Defendant and their employees or agents are excluded from each class.

          59.     Plaintiff does not know the number class members for each class, but believes the

  number of members in each class to be in the several thousands, if not more.

          NUMEROSITY

          60.     Upon information and belief, Defendant has placed automated calls to cellular telephone

  numbers belonging to thousands of consumers throughout the United States without their prior express

  written consent. The members of the No Consent Class and Stop Class, therefore, are believed to be

  so numerous that joinder of all members is impracticable.

          61.     The exact number and identity of the members of each class is unknown at this time and

  can be ascertained only through discovery. Identification of each class member is a matter capable of

  ministerial determination from Defendant’s records.

          COMMON QUESTIONS OF LAW AND FACT

          62.     There are numerous questions of law and fact common to each of the class, of which

  predominate over any questions affecting only individual members of any class.

          63.     With respect to the No Consent Class and Stop Class, the following are common

  questions of law and fact: [1] Whether Defendant made non-emergency calls to Plaintiff and Class

  members’ cellular telephones using an ATDS; [2] Whether Defendant can meet their burden of showing

  that they obtained prior express written consent to make such calls; [3] Whether Defendant conduct was

  knowing and willful; [4] Whether Defendant are liable for damages, and the amount of such damages;

  and [5] Whether Defendant should be enjoined from such conduct in the future.

          64.     With respect to the FCCPA Class, the following are common questions of law and fact:

  [1] Whether members received a letter from Defendant; [2] whether said letter attempts to collect a debt,

  [3] whether Defendant received notice that said member was represented by an attorney with respect to

                                                                                                                            PAGE | 8 of 14
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:20-cv-60692-WPD Document 1 Entered on FLSD Docket 04/03/2020 Page 9 of 14



  the debt Defendant sought to collect; and [4] Whether Defendant communicated directly with said

  consumer in connection with the collection of said debt after having notice that said consumer was

  represented by an attorney.

          65.     With respect to each class, the common questions in this case are capable of having

  common answers.

          66.     Plaintiff and the No Consent Class and Stop Class will have identical claims capable

  of being efficiently adjudicated and administered in this case if Plaintiff’s claim that Defendant routinely

  transmits text messages to telephone numbers assigned to cellular telephone services is accurate.

          67.     Plaintiff and the FCCPA Class will have identical claims capable of being efficiently

  adjudicated and administered in this case if Plaintiff’s claim that Defendant attempts to collect consumer

  debts from consumers without regard to whether said consumer is represented by an attorney is true.

          TYPICALITY

          68.     Plaintiff’s claims are typical of the claims had by each respective class member, as

  such are all based on the same factual and legal theories.

          PROTECTING THE INTERESTS OF THE CLASS MEMBERS

          69.     Plaintiff is a representative who will fully and adequately assert and protect the interests

  of the No Consent Class, Stop Class, and the FCCPA Class, and has retained competent counsel.

  Accordingly, Plaintiff is an adequate representative and will fairly and adequately protect the interests

  of the No Consent Class, Stop Class, and the FCCPA Class.

          SUPERIORITY

          70.     A class action is superior to all other available methods for the fair and efficient

  adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is

  economically unfeasible and procedurally impracticable. While the aggregate damages sustained by

                                                                                                                            PAGE | 9 of 14
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:20-cv-60692-WPD Document 1 Entered on FLSD Docket 04/03/2020 Page 10 of 14



   each the No Consent Class, the Stop Class, and the FCCPA Class, are in the millions of dollars, the

   individual damages incurred by any individual class member resulting from Defendant wrongful

   conduct is too small to warrant the expense of individual lawsuits. The likelihood of individual class

   members prosecuting their own separate claims is remote, and, even if every member of each class

   could afford individual litigation, the court system would be unduly burdened by individual litigation

   of such cases.

           71.        The prosecution of separate actions by members of the No Consent Class, the Stop

   Class, and the FCCPA Class, would create a risk of establishing inconsistent rulings and/or incompatible

   standards of conduct for Defendant. For example, one court might enjoin Defendant from performing

   the challenged acts, whereas another may not. Additionally, individual actions may be dispositive of

   the interests of the No Consent Class, Stop Class, and the FCCPA Class, although certain class members

   are not parties to such actions.

                                                      COUNT I
                                       VIOLATIONS OF 47 U.S.C. § 227(b)
                                    On Behalf of Plaintiff and the No Consent Class

           72.        Plaintiff re-alleges and incorporates paragraphs 1-71 as if fully set forth herein.

           73.        Defendant – or third parties directed by Defendant – used equipment having the

   capacity to store telephone numbers, using a random or sequential generator, and to dial such

   numbers and/or to dial numbers from a list automatically, without human intervention, to make

   non-emergency telephone calls to the cellular telephones of Plaintiff and the other members of the

   Class. These calls, or more precisely, text messages, were sent without regard to whether

   Defendant had first obtained express permission from the called party to send such text message.

   In fact, Defendant did not have prior express consent to text the cell phones of Plaintiff or the other

   members of the putative Class when such text messages were sent.

                                                                                                                            PAGE | 10 of 14
                                           LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                    110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                              www.JibraelLaw.com
Case 0:20-cv-60692-WPD Document 1 Entered on FLSD Docket 04/03/2020 Page 11 of 14



          74.     Defendant violated § 227(b)(1)(A)(iii) of the TCPA by using an automatic

   telephone dialing system to make non-emergency telephone calls to the cell phones of Plaintiff

   and the other members of the putative Class without their prior express consent.

          75.     As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

   Plaintiff and the other members of the No Consent Class were harmed and are each entitled to a

   minimum of $500.00 in damages for each violation. Plaintiff and the No Consent Class are also

   entitled to an injunction against future calls. To the extent Defendant’s misconduct is determined

   to be willful and knowing, the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount

   of statutory damages recoverable by the members of No Consent Class.

          76.     WHEREFORE, Plaintiff requests that the Court enter judgment in favor of

   Plaintiff and the No Consent Class, and against Defendant that provides the following relief:

          (a)     Statutory damages of $500 per violation, and up to $1,500 per violation if proven
                  to be willful;

          (b)     A permanent injunction prohibiting Defendant from violating the TCPA in the
                  future through calling or texting cell phones using an automatic telephone dialing
                  system;

          (c)     A declaration that Defendant used an automatic telephone dialing system and
                  violated the TCPA in using such to call or text the cell phones of Plaintiff and the
                  No Consent Class; and

          (d)     Any other relief the Court finds just and proper.

                                                   COUNT II
                                      VIOLATIONS OF 47 U.S.C. § 227(b)
                                       On Behalf of Plaintiff and Stop Class

          77.     Plaintiff re-alleges and incorporates paragraphs 1-71 as if fully set forth herein.

          78.     Defendant – or third parties directed by Defendant – used equipment having the

   capacity to store telephone numbers, using a random or sequential generator, and to dial such

   numbers and/or to dial numbers from a list automatically, without human intervention, to make
                                                                                                                        PAGE | 11 of 14
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:20-cv-60692-WPD Document 1 Entered on FLSD Docket 04/03/2020 Page 12 of 14



   non-emergency telephone calls to the cellular telephones of Plaintiff and the other members of the

   Class. These calls, or more precisely, text messages, were sent without regard to whether

   Defendant had first obtained express permission from the called party to send such text message.

   In fact, Defendant did not have prior express consent to text the cell phones of Plaintiff or the other

   members of the putative Class when such text messages were sent.

           79.     Defendant violated § 227(b)(1)(A)(iii) of the TCPA by using an automatic

   telephone dialing system to make non-emergency telephone calls to the cell phones of Plaintiff

   and the other members of the putative Class after Plaintiff and the other members of the Punitive

   Class explicitly told Defendant to STOP by replying to Defendant’s text message.

           80.     WHEREFORE, Plaintiff requests that the Court enter judgment in favor of

   Plaintiff and the No Consent Class, and against Defendant that provides the following relief:

                   (a)         Statutory damages of 1,500 per violation;

                   (b)         A permanent injunction prohibiting Defendant from violating the TCPA in
                               the future through calling or texting cell phones using an automatic
                               telephone dialing system;

                   (c)         A declaration that Defendant used an automatic telephone dialing system
                               and violated the TCPA in using such to call or text the cell phones of
                               Plaintiff and the No Consent Class; and

                   (d)         any other relief the Court finds just and proper.

                                                   COUNT III
                                   VIOLATION OF FLA. STAT. § 559.72(18)
                                     On Behalf of Plaintiff and FCCPA Class

           81.     Plaintiff incorporates by reference paragraphs 1-71 of this Complaint as though

   fully stated herein.

           82.     Section 559.72, Fla. Stat., of the FCCPA contains nineteen subsections and

   otherwise codifies an extensive list of acts and/or omissions that the FDCPA does not explicitly

                                                                                                                         PAGE | 12 of 14
                                        LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                 110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                           www.JibraelLaw.com
Case 0:20-cv-60692-WPD Document 1 Entered on FLSD Docket 04/03/2020 Page 13 of 14



   prohibit. Accordingly, in collecting consumer debts, pursuant to the FCCPA no person shall:

   “Communicate with a debtor if the person knows that the debtor is represented by an attorney with

   respect to such debt and has knowledge of, or can readily ascertain, such attorney’s name and

   address..” Fla. Stat. §559.72(18).

          83.     As stated above, as of March 9, 2020, Defendant knew Plaintiff was represented by

   an attorney with respect to the Consumer Debt. Despite knowing this, Defendant communicated

   and/or contact Plaintiff directly, by and through Collection Letter #2, in connection with the

   collection of the Consumer Debt.

          84.     Accordingly, Defendant violated Fla. Stat. § 559.72(18) by communicating

   Plaintiff directly in connection with the Consumer Debt via Collection Letter #2, as Defendant

   knew Plaintiff was represented by an attorney with respect to the Consumer Debt.

          85.     WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

   against Defendant, awarding Plaintiff the following relief:

                  (a)         Statutory damages as provided under Fla. Stat. §559.77(2);

                  (b)         An injunction prohibiting Defendant from engaging in further collection
                              activities directed at Plaintiff that are in violation of the FCCPA;

                  (c)         Costs and reasonable attorneys’ fees pursuant to Fla. Stat. §559.77(2); and

                  (d)         Any other relief that this Court deems appropriate under the circumstances.

                                                      JURY DEMAND

          86.     Plaintiff, respectfully, demands a trial by jury on all issues so triable.

                                 DOCUMENT PRESERVATION DEMAND

          87.     Plaintiff demands that Defendant takes affirmative steps to preserve all records,

   lists, electronic databases or other itemization of telephone numbers associated with Defendant

   and the text messages as alleged herein.
                                                                                                                        PAGE | 13 of 14
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:20-cv-60692-WPD Document 1 Entered on FLSD Docket 04/03/2020 Page 14 of 14



        DATED: April 3, 2020
                                                                 Respectfully Submitted,

                                                                  /s/ Jibrael S. Hindi                                    .
                                                                 JIBRAEL S. HINDI, ESQ.
                                                                 Florida Bar No.: 118259
                                                                 E-mail:      jibrael@jibraellaw.com
                                                                 THOMAS J. PATTI, ESQ.
                                                                 Florida Bar No.: 118377
                                                                 E-mail:      tom@jibraellaw.com
                                                                 The Law Offices of Jibrael S. Hindi
                                                                 110 SE 6th Street, Suite 1744
                                                                 Fort Lauderdale, Florida 33301
                                                                 Phone:       954-907-1136
                                                                 Fax:         855-529-9540

                                                                 COUNSEL FOR PLAINTIFF




                                                                                                                     PAGE | 14 of 14
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
